             Case 1:17-cr-00357-LAK Document 445 Filed 03/28/19 Page 1 of 2



                                                                          425 Lexington Avenue, 14th Floor
                                                                          New York, New York 10017
                                                                          Tel: (646) 837-5151
                                                                          Fax: (646) 837-5150
                                                                          www.hsgllp.com

Daniel M. Sullivan
646-837-5132
dsullivan@hsgllp.com


                                                                          March 28, 2019

SUBMITTED VIA ECF

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:     United States v. David Blaszczak et al., No. 17 Cr. 357 (LAK)

Dear Judge Kaplan:

        We write on behalf of Christopher Worrall to respectfully request that Mr. Worrall be permitted
to travel to: (1) East Falmouth, Massachusetts to visit family for Easter, from April 18 through April
22; (2) Phoenix, Arizona to attend a conference his wife is attending for work, from May 5 through
May 19; and (3) Las Vegas, Nevada to celebrate his wife’s birthday, from November 16 through
November 20.

       We have communicated with Mr. Worrall’s pre-trial services officers in the District of
Maryland and the Southern District of New York, and the officers do not object to this request. We
have alerted the government, which likewise does not object to this request.

Respectfully submitted,

/s/ Daniel M. Sullivan
Daniel M. Sullivan
Holwell Shuster & Goldberg LLP
425 Lexington Avenue, 14th Floor
New York, NY 10017
dsullivan@hsgllp.com
            Case 1:17-cr-00357-LAK Document 445 Filed 03/28/19 Page 2 of 2



Attorneys for Christopher Worrall

cc (by email): Ian McGinley
               Joshua Naftalis
               Assistant United States Attorneys


              Scott Holtzer
              Francesca Tessier-Miller
              Pre-Trial Services Officers
